Exhibit 99.1 NEOTHETICS REPORTS THIRD QUARTER 2 SAN DIEGO, November 12, 2015 — Neothetics, Inc. (NASDAQ: NEOT), a clinical-stage specialty pharmaceutical company developing therapeutics for the aesthetic market, today reported financial results and business progress for the third quarter 2015. “We have been very productive the past few quarters as we have completed enrollment for our pivotal Phase 3 studies in early September,” said George Mahaffey, president and chief executive officer of Neothetics. “We are tightening our guidance regarding the release of our top-line results for the AbCONTOUR1 and AbCONTOUR2 trials and expect to release these top-line results in December.” Third Quarter 2015 Highlights · Neothetics announced issuance of U.S. Patent No. 9,132,084 by the United States Patent and Trademark Office (USPTO). This marks issuance of the company's thirdUnited Statespatent in its portfolio that is directed toNeothetics'lead asset, LIPO-202, the first non-invasive injectable drug candidate for reduction of central abdominal bulging due to subcutaneous fat in non-obese subjects.This particular patent is directed to formulations and methods for reducing adipose tissue using LIPO-202. · Neothetics initiated the safety study, LIPO-202-CL-21 of LIPO-202 in obese subjects. This is a supplemental safety study thatNeotheticsexpects to submit to theU.S. Food and Drug Administration(FDA) as part of the company's New Drug Application (NDA) package for LIPO-202. · Neothetics expanded its Board of Directors with the appointment of Jeffrey Nugent. · Neothetics presented at the Orange County Summit on Aesthetics and Dermatology meeting. · Neothetics completed enrollment for its two pivotal Phase 3 trials titled AbCONTOUR1 and AbCOUNTOUR2. The trials are evaluating LIPO-202 for the reduction of central abdominal bulging due to subcutaneous fat in non-obese subjects. · Neothetics announced the reaffirmation of all claims of two of its issued patents by the USPTO and termination of the reexamination challenges that were initiated by a third party. Both patents are directed to methods of treatment for LIPO-202. Third Quarter Ended September 30 Financial Results Research and development expenses for the third quarter of 2015 were $15.2 million, compared to $0.9 million for the same quarter in 2014. R&D expenses for the first nine months of 2015 were $27.4 million, compared to $3.3 million in the nine-month period ended September 30, 2014. The increase in R&D expenses in the first nine months of 2015 compared to the same period in the prior year primarily Page 1 of 5 Exhibit 99.1 reflects expenses related to conducting the Phase 3 LIPO-202 AbCONTOUR1 and AbCONTOUR2 clinical trials, as well as the planning and initiation of supplemental clinical studies. General and administrative expenses for the third quarter of 2015 were $1.8 million, compared to $0.9 million for the same quarter in 2014. Total general and administrative expenses for the first nine months of 2015 were $5.4 million, compared to $3.1 million in the nine months ended September 30, 2014. The increase in general and administrative expenses in the first nine months of 2015 compared to the same period of the prior year is primarily attributable to general legal fees, insurance, and investor and public relations activities increasing as a result of becoming a public company, as well as the hiring of additional personnel. Net loss for the third quarter of 2015 was $17.3 million, or $1.26 basic and diluted net loss per share, compared to a net loss of $4.0 million, or $7.31 basic and diluted net loss per share, for the same period in 2014. For the nine months ended September 30, 2015, net loss was $33.6 million, or $2.46 basic and diluted net loss per share, compared to a net loss of $7.9 million, or $14.50 basic and diluted net loss per share for the nine months ended September 30, 2014. Cash and cash equivalents were $51.3 million as of September 30, 2015 compared to $75.9 million as of December 31, 2014. Based on current operating assumptions, Neothetics believes its existing cash and cash equivalents will allow it to fund completion of its LIPO-202 Phase 3 pivotal trials and related studies in support of the company’s NDA filing. About LIPO-202 LIPO-202 is an injectable formulation of salmeterol xinafoate, a well-known long-acting ß2-adrenergic receptor agonist used in several FDA-approved drugs, including ADVAIR® for asthma. Neothetics’ studies suggest that salmeterol xinafoate also activates ß2-adrenergic receptors on fat cells, triggering the breakdown of triglycerides stored in the cells, causing them to shrink by means of a natural process called lipolysis. LIPO-202 is initially being developed as a non-surgical, convenient method to reduce non-obese individuals’ central abdominal bulging due to subcutaneous fat – commonly characterized as a pot-belly, stomach rolls, or a pouch. About Neothetics, Inc.
